Treating the defendant’s letter as a motion for release pending appeal and for appointment of counsel other than the Public Defender, the motion for appointment of counsel other than the Public Defender is denied without prejudice.
This case is remanded to the Superior Court for hearing on on defendant’s motion for release pending appeal pursuant to *991Rule 9 of our rules, since no motion for release pending appeal was filed in that court. After hearing in Superior Court, the case will be returned to this court forthwith.
Julius C. Michael-son, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff. William F. Reilly, Public Defender, Barbara Hurst, John A. MacFadyen III, Asst. Public Defenders, for defendant.